Title: To George Washington from William Darke, 25 April 1792
From: Darke, William
To: Washington, George



Sir
Tavern 23 Miles from Phild. on the Lancaster Road[c.25 April 1792]

I wanted much to have Seen you before I left the City but Judging you were much ingaged in business of Grate importance,

did not wish to intrude I wanted to know who would Command the Army the ensuing Campain—as I am informed Genl St Clear has Resigned and in Cause Judg Some other will Soon be apointed—I writ to you from fort Washington about the 8th of Novr in which Letter I mentioned Captain Snoden not being Calculated for the army, I had bean informed by Some officers that his behaviour in the action, was Not as Good as was expected, and as I did not Se him during the time of the action, had Some doubts myself I have Since bean inform by Several officers that he behaved Like a Soldier and that his Refusing to Let any wounded officer Rides his horse on the Retreat, was excuseable as he Could not walk on account of a wound he had Receiv’d in the Service Last war with the birtish, in Concequence of which wound he Cannot Travle on foot, but would be Glad of an apointment in the Horse. Ensign Turner who was taken by the Indions the 4th Novr is desierous of Serving in the army, I Should think his father would much Rather he Stai’d at home I would be Glad to Serve the young man but perhaps it would Serve him best to Send him to his parents, who I am informed are Rich and have no other Son So that I know not what to Say for him—Should you think me worthy of any apointment in the army I should want To know who I was to be Commanded by. Have the Honor to be your obt hume Servt

Wm Darke

